 D. J. ESHOM MEATCO., INC.D.J.Eshom Meat Co., Inc.andManuelGalvez.Cases 21-CA-11594 and 21-CA-11714December 28, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn September 12, 1973, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, D. J. Eshom MeatCo., Inc., Los Angeles, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS HEREBY FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as itrelates to Case 21-CA-11594.1We find no merit in the General Counsel's contention that the 10(b)period is to be determined by the filing date of the charge in Case2I-CA-11594 The unfair labor practices found herein are based on theallegationsof the charge in Case 21-CA-11714, filed April 13, 1973. Thoseunfair labor practices bear insufficient relationship to the charge filed onMarch 1, 1973, and, consequently, a computation of the 10(b) period forremedial purposes from the March 1 date would be'inappropnate SeeHunter Saw Division of Asko, Inc,,202 NLRB 330;Prince Pontiac, Inc,174NLRB 919, 921-9222The Administrative Law Judge inadvertentlymisstatesthe 10(b) periodin the Remedy section of his Decisionas runningfrom February 23, 1973,the date of the unlawful layoff, to April 13, 1973, the date of the filing of thecharge. Sincewe agree that reimbursement for lost pay and benefits isproper for the 6-month period prior to the date of the filing and service ofthe charge in Case 21-CA-11714, itis clear that such reimbursement shallbe made for suchlosses sufferedbetween October 13, 1972, and February23, 1973, the date of Galvez' layoffDECISIONSTATEMENT OF THE CASE41JAMES S. JENSON, Administrative Law Judge:Pursuant tounfair labor practice charges filed on March1, 1973, inCase 21-CA-11594 and on April 13, 1973, in Case21-CA-11714,a consolidated complaint issuedon May 7,1973, alleging that Respondent violated Section 8(a)(3) and(1) of theAct by (1) paying Manuel Galvez a wage ratebelow that provided for in a collective-bargaining agree-ment because he was not a member of the Union; (2)denyingGalvez fringe benefitsprovidedfor in saidcollective-bargaining agreement because he was not amember of the Union; and(3) dischargingGalvezbecausehe joined the Union.Respondent denies the commission ofany unfair labor practices and contends Galvez was laidoff for economic reasons and is subject to recall. The casewas tried before me in Los Angeles, California,on July 24,1973. Briefs were thereafterfiled byboth Respondent andthe General Counsel.Upon the entire record of the case, upon my observationof the witnesses and their demeanor, and upon considera-tion of the briefs,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a corporation, is engaged in the processingandwholesale distribution ofmeat in Los Angeles,California.During the calendar year 1972, its interstatepurchases from suppliers located within California, whopurchased and received said goods directly from supplierslocated outside California, exceeded $50,000. Respondentisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDProvisionHouseWorkersUnion Local No. 274,AFL-CIO (herein called Local 274), is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Chronology of EventsAt all times material herein, Respondent and Local 274have been parties to a collective-bargaining agreementcovering,inter alia,apprentice meatcutters.iGalvez was employed by Respondent in September 19711The current agreement runs from October 1, 1973, to October 1, 1973,and contains a union-security clause, wage schedules, and various fringebenefit provisions208 NLRB No. 29 42DECISIONSOF NATIONALLABOR RELATIONS BOARDas a "helper." Although the collective-bargaining agree-ment does not contain a "helper" classification, it is clearfrom a description of his duties and the testimony of DonHoleman, the business representative for Local 274, thatGalvez' classification under the contract was that ofapprenticemeatcutter.The evidence established thatGalvez was paid less than the appropriate contract wagescale and was denied the fringe benefits provided for in thecontractduring his entire period of employment byRespondent.On February 19, 1973,2 Galvez received an injuryrequiringemergency hospital treatment.He learnedthrough hospital personnel that the cost of his medical caremight be covered by an insurance plan through a unionand his employer. On the morning of February 20, Galvezwent to the Respondent's plant for the express purpose offinding out whether there was an insurance plan coveringhismedical expenses. He learned through another employ-ee that Local 274 represented Respondent's employees. Hethenwent to the Union's office and completed unionmembership application and insurance forms.3Early in the afternoon he talked toBusinessRepresenta-tiveHoleman, and informed him that he wanted to joinLocal 274. Holeman questioned Galvez regarding hislength of employment, work record, and work performedand informed him there would be no problem with regardto joining. Holeman then called David Eshom, Respon-dent's president, and informed him that Galvez was in theUnion's office and that he was "taking him into theUnion." Eshom responded that that was all right, but thatbusinesshad been bad and Respondent might have to layoff some employees, that Galvez might be one of them andthat it might look as though ". . . I am laying him offbecause of his being in the Union." Holeman replied ".. .if you have to lay off some people . . . do it according toclassification seniority."4Holeman then questioned Galvez regarding previousjobs with Respondent, and upon learning that this was hisinitial job, informed him that Respondent might have tolay off some people and that he might be one of those laidoff.After learning that Galvez was not receiving the properwage, Holeman told him that he would go to Respondent'splant and watch Galvez work in order to determine whathis classification and wage rate should be, but that it wouldbe between $5.56 and $4.85 per hour.On February 22, Eshom called Holeman and informedhim that, as they had discussed earlier in the week.Respondent was going to have to lay off three employees,and as Galvez would be one of them he was ". . . worriedabout how it would look so soon after the man had joined2All dates are in 1973 unless otherwise stated3Galvez, who does not speak English, was accompanied by his wife whointerpreted4Art. XII, seniority, sec. A, provides in pertinent partThe employee shall accumulate seniority standing as follows.The plant seniority shall equal the employee's total length of servicewith the Employer dating from the first day of his employment.Classificational seniority shall equal the employee's total length ofservice in the classification in which he is workingAll promotions or reductions in the working force withinclassifica-lions shall be made on the basis of classificational seniority whenability is relatively equal In other words, employees holding classifica-tional seniority within a particular job classification in the affectedtheUnion."Holeman said that he should make certainthatallemployeeswere laid off ". . . according toclassificationalseniorityaswe have outlined in thecontract."Holeman then questioned Eshom to see whetherGalvezmight be entitled to "bump"down in accordancewith the contract,and learned that Galvez was the leastsenioremployeecuttingmeat and was doing the samework he haddone from the commencement of hisemployment, and therefore had no bumping rights.Galvez worked February 21, 22, and 23,and at the endof theday on February23 was advised,according toGalvez'testimony that,". . .there was no longer to be anywork forme . . . it was going to get slow and that he wasnot going to need me any more,that he no longer wantedme at work,that he was going to lose some clients." Eshomtestifiedthat he told Galvezthat,". . .due to the workload has slackened off . . . we were going to cut back andthat he is the less senior man and I would have to lay himoff plus two people in the clean-up crew."Eshom testifiedthat he told the same thing to the two cleanup men he laidoff at the same time.5Galvez'wage rate was increased thelast 3 days of employment from $3.85 to$4.475per hour.6Approximatelya week later,Galvezand his wife went totheunion office and inquired,"why he was fired."Holeman indicated he was under the impression thatGalvezhad been laid off. He called Eshom on the phoneand was assured that Galvez was laid off and was subjectto being recalled.Within a few days,Holeman found a grievance on hisdesk fromGalvezdated March 1, stating,"Why was I firedfrom work without no reason at all." He therefore calledEshom,advised him of the grievance,and that he"wantedinwriting that he is not fired, is only laid off."Afterreceiving a letter from Eshom,Holeman wrote Galvez onMarch 6 as follows:Dear Mr. Galvez:In answer to your questior of March 1, you are notfired.You were laid off according to your classifica-tional seniority and you are subject to recall.Approximately 2 or 3 weeks later Galvez and Polanco, afriend who speaks both Spanish and English, went to theunion offices. Polanco "wanted to know why Mr. Galvezwas fired." Holeman informed Polanco that "Mr. Galvez isnot fired, he is only laid off." Polanco then threatened tofile charges against Holeman if he didn't get Galvez a job.7Holeman's response was to "Go ahead and file chargesagainstme.We have 600 unemployed members in thisclassification shall be laid off in inverse order,The agreement also provides for displacement of less senior employeeswithin the same classification and in lower classifications in whichpreviouslyemployed5 Several of Respondent's employees,including the two cleanup men,were not membersof Local 274One of the cleanup men was recalled priorto the trial and became a union member as had all of Respondent'semployees at trial time6The hourlycontract rate for an apprentice meatcutter in his third 6months of employmentwas $5 247Polanco,although present during the trial, was not called as a witnessto refute Holeman's testimony which is credited D. J. ESHOM MEAT CO., INC.Union and when we get them a job, Mr. Galvez will benext on the list."B.Respondent's DefenseWitnesses for Respondent testified that a meeting of theofficers of the corporation was held in early February atwhich time the financial statement was reviewed since theprofit margin was at a dangerous low; that meat prices hadcontinued to rise resulting in a loss of some accounts; thatthe meat boycott was "coming on"; and that it was decideditwould be necessary to do the following: (1) Reduce laborcostsby laying off at least three employees; and (2)eliminate the smaller marginal profit accounts. A review ofthe accounts was thereafter made by one of the officersand the marginal accounts eliminated; and on February23, three employees, including Galvez, were laid off asplanned.Analysis and ConclusionsRespondent's Failure to Pay Galvez theWage Ratesand Deny Him Fringe Benefits Provided for in theCollective-Bargaining AgreementIt is clear from the evidence that Galvez was employedas an apprentice meatcutter throughout his entire period ofemployment with Respondent, and that the apprenticemeatcutter's classification has been included in the wageschedule contained in the collective-bargaining agreementwhich the parties agreed has been in effect at all timesmaterial herein. It is further clear that Galvez has neverbeen paid in accordance with the contract wage schedule,nor has he been covered by any of the fringe benefitprovisions in the contract. It is likewise clear the reason hehas not enjoyed contract coverage is because he was not aunion member.8Respondent contends "... to find that the employerviolated the law when it was merely following theinterpretation of the contract placed on it by itself and theUnion is unwarranted and unfair."InRockway News Supply Company, Inc.,94 NLRB 1056,1059, the Board stated:... aside from the legality or illegality of theiragreements, the Respondents, by granting more advan-tageousworking conditions to the union-memberemployees, unlawfully discriminated against nonunionemployees. Section 8(a)(3) of the Act makes it illegalfor an employer to discriminate, on the basis of unionmembership, in regard to hire or tenure of employmentor any other term or condition of employment of hisemployees. To hold that because a collective bargain-ing agreement purports to establish terms and condi-tionsof employment for unionmembers only,anemployer may refuse to give his nonunion employeesequal terms and conditions, would not only be contraryto the plain meaning of Section 8(a)(3) of the Act, but8After Holeman informed Eshom on February 20 that Galvez hadapplied for union membership and he " . -. was taking him into the Union,"Galvez received an increase in pay from $3 85 to $4 475 per hour. The latterfigure was the contract rate effective October 1, 1970, to October 4, 1971,43would also violate the spirit and intent of the entireAct.InTheRadioOfficers'Unionv.N.L.R.B.,347 U.S. 17, theUnitedStatesSupreme-Court considered three casesbecause they all involved encouragement of union mem-bership by employers.In theGaynor Newscase, theemployergranted retroactive wage increases to unionmembers but not to nonunion employees in ' the samebargaining unit.The SupremeCourtstated at page 46:InGaynor,the second circuit also properly appliedthis principle. The court there held that disparate wagetreatment of employees based solely on union member-ship status is "inherently conducive to increased unionmembership." In holding that a natural consequence ofdiscrimination, based solely on union membership orlack thereof, is discouragement or encouragement ofmembership in such union, the court merely recognizeda fact of common experience-that the desire ofemployees to unionize is directly proportional to theadvantages thought to be obtained from such action.No more striking examples of discrimination soforeseeably causing employee response as to obviatethe need for any other proof of intent is apparent thanthe payment of different wages to union employeesdoing a job than to nonunion employees doing thesame job. As noted above, the House Report onSection 8(3) of the Wagner Act emphasized that suchdisparate treatment was impossible under the Act.7,We express no opinion as to the legality of disparatepayments where the Union is not exclusive bargainingagent since that case is not before us. We do not holdthat in the circumstances of this case, the Union beingexclusive bargaining agent for both its members andnonmember employees, the employer could not, with-out violating Section 8(aX3), discriminate in wagessolely on the basis of such membership even though ithad executed a contract with the Union prescribingsuch action. Statements throughout the legislativehistory of the National Labor Relations Act emphasizethat exclusive bargaining agents are powerless "tomake agreements more favorable to the majority thanto the minority." Such discriminatory contracts areillegaland provide no defense to an action underSection 8(a)(3). [Citations omitted.]Accordingly,Iconclude and findthatRespondent'srefusal topay Galvezthe same benefits and compensationwhichitgave its union employees,because of his lack ofunion membership,was discrimination in regard to termsand conditions of employment which reasonably tended tofor an apprentice meatcutter with less than 6 months'experience Accordingto the wage schedule effective after October2,1972 (G.C. Exh. 4,addendum 1(b) an apprentice meatcutter with 12 months'experience wasentitled to$5 24 per hour. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDencourage membership in Local 274, and that Respondentthereby violated Section 8(a)(3) and (1) of the Act.9The Alleged Unlawful DischargeThe General Counsel contends Galvez was dischargedbecause he joined Local 274, and as a consequenceRespondent was going to have to pay him union scale.Respondent, on the other hand, contends Galvez was laidoff along with two other employees for economic reasonsand is si.^blect to recall.The General Counsel argues that Respondent was quitewilling to employ Galvez for 17 months at wages belowunion scale, but when it learned he had joined the Unionand would be faced with paying him union wages, itterminated him. The General Counsel then argues thatRespondent's failure to produce a financial statementreflectinga poor profit margin warrants the adverseinference that if the document were produced, it would becontrary to Respondent's position.The burden of proof rests, of course, upon the GeneralCounsel. The issue is not whether the business considera-tions which Respondent advances to support its defensewere or were not adequate to justify Galvez' layoff. TheAct imposes no requirement that an employer exercisegood business judgment and exacts no penalty because heexercises bad judgment. What the General Counsel mustestablish is that Respondent's decision was not motivatedby business considerations, but rather to discriminateagainst its employee because he joined Local 274.Speculation and surmise are not sufficient. The GeneralCounselmust establish by affirmative evidence that amotivating reason for the termination was proscribed bythe Act-here, retaliation against Galvez for joining Local274 or engaging in other protected, concerted activity. Inthe absence of such evidence, lack of economic or businessjustification would not in and of itself justify a finding ofmotivation proscribed by the Act.In the present case, we have an employer and a union incontract relations.While the collective-bargaining agree-ment contained a union-security clause, neither theagreement nor the Act places a burden upon the employerto notify the employee of his union obligations under thecontract. That obligation rests upon the union involved.The employer's obligation, as found above, is to apply thesame terms and conditions of employment to all employeeswithin the collective-bargaining unit regardless of unionmembership.It is clear from the testimony of both Eshom andHoleman, that it is not unusual for employers within thejurisdiction of Local 274 to have employees working atjobs covered by the contract for substantial periods oftime-in excess of 2 years-before they become unionmembers. Thus, it was established that cutting departmentemployees Villalobos and Garcia had worked for Respon-dent approximately 3 years before they became unionmembers, and Legg, who had worked for approximately 2-1/2 years, did not become a union member until afterHoleman contacted the employees at Respondent's plantafterGalvez alerted him to the fact that not all ofRespondent's employees were union members. Whether,during the interim, they were paid in accordance with thecollective-bargaining agreement was not established.After careful review of the evidence, I conclude and findthat the General Counsel has failed to establish theabsenceof economic motivation for Galvez' layoff.Respondent's economic defense finds support in Holeman,a witness for the General Counsel, who testified that hedidn't think it unusual for Respondent to be laying offemployees in February "Because ofthe situation of themeat business this year. Everybody practically is laying offand were laying off at that time. We had approximately600 union members unemployed at that time due to layoff.The largest unemployed membership that we ever havehad." Further, his concern upon being informed thatRespondent might have to lay off employees was that"classificational seniority," as provided for in the contract,be applied in the case of all employees. The evidenceestablished that Galvez was the leastsenioremployee inthe meatcutter classification. Of further significance is thefact that no replacement has been hired for Galvez, and theemployer has notified Local 274 and stated at the trial ofthismatter that he is subject to recall. I have also notedthat two other employees, both nonunion, were laid off atthe same time Galvez was laid off, one having beenrecalled and having become a union member at the time ofthe trial.And Legg, a nonunion meatcutter with moreclassificational seniority than Galvez, was not laid off orterminated although he has since become a union member.In sum, and on all the evidence of record, I conclude andfind that the General Counsel has not established that thelayoff of February 23 was discriminatorily motivated anddesigned as a retaliation against Galvez because he joinedLocal 274 or engaged in other protected concerted activity.A violation of Section 8(a)(3) and (1) of the Act in thisregard has not been proved. Accordingly, I recommendthat this allegation of the consolidated complaint bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)and (3) of the Act by failing to pay Galvez they wage rateprovided for in the collective-bargaining agreement and by9The fact Local 274 has been lax in policing the collective-bargainingagreement is no defense D. J. ESHOM MEATCO., INC.denying him the fringe benefits provided for in saidcontract,because he was not a member ofLocal 274, Ishall recommend that Respondent make Manuel Galvezwhole for any loss of pay and benefits he may havesufferedby reasonof Respondent's discrimination againsthim as aforesaid.Said loss ofpay andbenefits shall becalculated back fromApril 13, 1973, the dateof the filingand service of the chargein Case 21-CA-11714,the chargeupon which the unfair labor practices are founded, toFebruary 23, 1973, thedate ofGalvez' layoff.10Saidbackpay shall be computed on a quarterly basis in themanner establishedby theBoard in F.W.WoolworthCompany,90 NLRB 289.The intereston backpayshall becomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.It is also recommendedthatRespondent be ordered tomake available to the Board, upon request, allpayroll andother records to facilitate checking the amounts due.Uponthe foregoing findings of fact and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.D. J. Eshom Meat Co., Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.ProvisionHouse Workers Union Local No. 274,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating in regard to the terms andconditions of employment of Manuel Galvez, therebyencouraging membership in the above Union, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4.By such discrimination, 'Respondent has also inter-fered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act, and isthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERiiD. J. Eshom Meat Co., Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from encouraging membership inProvision House Workers Union LocalNo. 274, AFL-CIO, orany other labor organization of its employees, bydiscriminating in regard to the hire and tenure ofemployment,or any term or condition of employment, ofany of its employees because of their nonmembership insuch organization,or by anylikeor related conductinterfering with,restraining, or coercing employees in theexercise of rights guaranteedthem bySection7 of the Act.2.Take the following affirmative action:(a)Make whole Manuel Galvez for any loss of pay andbenefits he may have suffered by reason of Respondent's45discrimination against him in the manner set forth in thesection herein titled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payments records, time-cards, personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpaydue under the terms of this recommended Order.(c) Post at its office in Los Angeles, California, copies ofthe attached notice marked "Appendix."12 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintbe, and itherebyis,dismissed insofar as it alleges thatRespondent discriminatorily terminated the employmentof Manuel Galvez on February 23, 1973.10The General Counsel contendsbackpay shouldbe computed backfrom the date of filing and service of the charge in21-CA-11594, while theRespondent contends it should be predicated on the date of filing of thecharge in21-CA-11714 Ihave found the unfair labor practice allegation in21-CA-11594to be without merit The unfair labor practice findings hereinare based solely upon allegations contained in the chargein 21-CA-11714Accordingly,the 10(b) period shall be computed from the date of the filingand service of the chargein 21-CA-11714.11 In the event no exceptions are filed as providedby Sec.102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse or fall to pay any employee inthe bargaining unit coveredby ourcollective-bargain-ing agreement with Provision House Workers UnionLocalNo. 274, AFL-CIO, theproper wage rateprovided for in said agreement,because he is not amember ofLocal 274.WE WILL NOT,refuse or fail to grant to any employeein the bargaining unit the fringe benefits provided forin any collective-bargaining agreement with said union.WE WILLmake Manuel Galvez whole for the loss ofpay and other benefits which he suffered as a result ofour discrimination against him. 46DECISIONS OF NATIONALLABOR RELATIONS BOARDD. J. ESHOM MEAT Co.,This notice must remain posted for 60 consecutive daysINC.from the date of posting and must not be altered, defaced,(Employer)or covered by any othermaterial.Any questiojisconcern-ing this notice or compliance with its provisions may beDatedBydirected to the Board's Office, Eastern ColumbiaBuilding,(Representative)(Title)849 South Broadway, Los Angeles, California 90014,This is an official notice and must not be defaced byTelephone 213-688-5229.anyone.